Name: 2000/624/EC: Commission Decision of 13 October 2000 on certain protective measures against bluetongue in the Autonomous Community of the Balearic Islands, Spain (notified under document number C(2000) 3061) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  regions of EU Member States;  animal product;  health
 Date Published: 2000-10-14

 Avis juridique important|32000D06242000/624/EC: Commission Decision of 13 October 2000 on certain protective measures against bluetongue in the Autonomous Community of the Balearic Islands, Spain (notified under document number C(2000) 3061) (Text with EEA relevance) Official Journal L 260 , 14/10/2000 P. 0057 - 0057Commission Decisionof 13 October 2000on certain protective measures against bluetongue in the Autonomous Community of the Balearic Islands, Spain(notified under document number C(2000) 3061)(Text with EEA relevance)(2000/624/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(3) thereof,Whereas:(1) On 10 October 2000, Spain confirmed to the Commission that there had been cases of bluetongue on sheep holdings on the islands of Majorca and Minorca in the Balearic archipelago.(2) To prevent the disease from spreading, the Spanish authorities have banned the movement from the territory of the Autonomous Community of the Balearic Islands of animals of species susceptible to bluetongue and their sperm, ova and embryos.(3) Bluetongue appears on List A of the International office of Epizootics (IOE). Its spread would be a grave risk to the Community and could have an international impact on trade.(4) For the sake of clarity and transparency, Community measures should be adopted to prevent the spread of the disease, particularly with regard to movements from the territory of the Autonomous Community of the Balearic Islands of animals of species susceptible to bluetongue and their sperm, ova and embryos. Such measures will take account of the measures already adopted by the spanish authorities.(5) Pending a meeting of the Standing Veterinary Committee and in collaboration with the Member State concerned, the Commission should take provisional protective measures with regard to movements of live animals of susceptible species from the territory of the Autonomous Community of the Balearic Islands,HAS ADOPTED THIS DECISION:Article 1Spain hereby bans the movement from the territory of the Autonomous Community of the Balearic Islands animals of species susceptible to bluetongue and their sperm, ova und embryos.Article 2Member States shall amend the measures they apply to trade so that they confirm to this Decision and shall immediately inform the Commission thereof.Article 3This Decision will be reviewed in the light of developments and of investigations and studies carried out by the Spanish authorities.This Decision will be reviewed during the Standing Veterinary Committee meeting planned for 18 October 2000.Article 4This Decision is addressed to the Member States.Done at Brussels, 13 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.